                                       1

                                       2

                                       3

                                       4

                                       5

                                       6

                                       7

                                       8                          UNITED STATES DISTRICT COURT
                                       9                        CENTRAL DISTRICT OF CALIFORNIA
                                      10
                                           SANJIV GOEL M.D., INC.,            ) CASE NO. 2:19-cv-03333-R-PLA
                                      11                                      ) Judge: Manual L. Real
Gordon Rees Scully Mansukhani, LLP




                                                                   Plaintiff, )
  633 West Fifth Street, 52nd Floor




                                      12                                      )
                                                 vs.                          ) QUALIFIED PROTECTIVE ORDER
      Los Angeles, CA 90071




                                      13                                      )
                                           AETNA LIFE INSURANCE
                                      14   COMPANY; AETNA HEALTH OF ))
                                           CALIFORNIA INC.; and DOES 1
                                      15   through 10, inclusive,             )
                                                                              )
                                      16                          Defendants. )
                                                                              )
                                      17                                      )
                                                                              )
                                      18                                      )
                                      19

                                      20         Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the Health
                                      21   Insurance Portability and Accountability Act of 1996, and for good cause, the
                                      22   Court issues this Qualified Protective Order. Unless modified pursuant to the
                                      23   terms contained in this Order, this Order shall remain in effect through the
                                      24   conclusion of this litigation.
                                      25         IT IS ORDERED THAT:
                                      26         1.     Scope of Protection
                                      27         This Protective Order shall govern any record of information produced in
                                      28   this action and designated pursuant to this Protective Order, including all
                                                                                 -1-
                                                                   QUALIFIED PROTECTIVE ORDER
                                       1   designated deposition testimony, all designated testimony taken at a hearing or
                                       2   other proceeding, all designated deposition exhibits, interrogatory answers,
                                       3   admissions, documents and other discovery materials, whether produced
                                       4   informally or in response to interrogatories, requests for admissions, requests for
                                       5   production of documents or other formal methods of discovery.
                                       6         This Protective Order shall also govern any designated record of information
                                       7   produced in this action pursuant to required disclosures under any federal
                                       8   procedural rule or local rule of the Court and any supplementary disclosures
                                       9   thereto.
                                      10         This Protective Order shall apply to the parties and to any nonparty from
                                      11   whom discovery may be sought who desires the protection of this Protective Order.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12         2.     Definitions
      Los Angeles, CA 90071




                                      13         The term Confidential Information shall mean confidential or proprietary
                                      14   technical, scientific, financial, business, health, or medical information designated
                                      15   as “CONFIDENTIAL” by the producing party.
                                      16         The term Confidential Health Information shall constitute a subset of
                                      17   Confidential Information, and shall be designated as “CONFIDENTIAL” and
                                      18   subject to all other terms and conditions governing the treatment of Confidential
                                      19   Information. Confidential Health Information shall mean information supplied in
                                      20   any form, or any portion thereof, that identifies an individual or subscriber in any
                                      21   manner and relates to the past, present, or future care, services, or supplies relating
                                      22   to the physical or mental health or condition of such individual or subscriber, the
                                      23   provision of health care to such individual or subscriber, or the past, present, or
                                      24   future payment for the provision of health care to such individual or subscriber.
                                      25   Confidential Health Information shall include, but is not limited to, claim data,
                                      26   claim forms, grievances, appeals, or other documents or records that contain any
                                      27   patient health information required to be kept confidential under any state or
                                      28   federal law, including 45 C.F.R. Parts 160 and 164 promulgated pursuant to the
                                                                                     -2-
                                                                  QUALIFIED PROTECTIVE ORDER
                                       1   Health Insurance Portability and Accountability Act of 1996 (see 45 C.F.R.
                                       2   §§ 164.501 & 160.103), and the following subscriber, patient, or member
                                       3   identifiers:
                                       4          a.      names;
                                       5          b.      all geographic subdivisions smaller than a State, including street
                                       6                  address, city, county, precinct, and zip code;
                                       7          c.      all elements of dates (except year) for dates directly related to an
                                       8                  individual, including birth date, admission date, discharge date, age,
                                       9                  and date of death;
                                      10          d.      telephone numbers;
                                      11          e.      fax numbers;
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12          f.      electronic mail addresses;
      Los Angeles, CA 90071




                                      13          g.      social security numbers;
                                      14          h.      medical record numbers;
                                      15          i.      health plan beneficiary numbers;
                                      16          j.      account numbers;
                                      17          k.      certificate/license numbers;
                                      18          l.      vehicle identifiers and serial numbers, including license plate
                                      19                  numbers;
                                      20          m.      device identifiers and serial numbers;
                                      21          n.      web universal resource locators (“URLs”);
                                      22          o.      internet protocol (“IP”) address numbers;
                                      23          p.      biometric identifiers, including finger and voice prints;
                                      24          q.      full face photographic images and any comparable images; and/or
                                      25          r.      any other unique identifying number, characteristic, or code.
                                      26          The term Technical Advisor shall refer to any person who is not a party to
                                      27   this action or not presently employed by the receiving party or a company affiliated
                                      28   through common ownership, who has been designated by the receiving party to
                                                                                         -3-
                                                                     QUALIFIED PROTECTIVE ORDER
                                       1   receive another party’s Confidential Information, including Confidential Health
                                       2   Information. Each party’s Technical Advisors shall be limited to such person as, in
                                       3   the judgment of that party’s counsel, are reasonably necessary for development and
                                       4   presentation of that party’s case.        These persons include outside experts or
                                       5   consultants retained to provide technical or other expert services such as expert
                                       6   testimony or otherwise assist in trial preparation.
                                       7         3.     Designation of Information
                                       8         Documents and things produced or furnished during the course of this action
                                       9   shall be designated as containing Confidential Information, including Confidential
                                      10   Health Information, by placing on each page, each document (whether in paper or
                                      11   electronic form), or each thing a legend substantially as follows:
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12                                     CONFIDENTIAL
      Los Angeles, CA 90071




                                      13         A party may designate information disclosed at a deposition as Confidential
                                      14   Information by requesting the reporter to so designate the transcript at the time of
                                      15   the deposition.
                                      16         A producing party shall designate its discovery responses, responses to
                                      17   requests for admission, briefs, memoranda and all other papers sent to the court or
                                      18   to opposing counsel as containing Confidential Information when such papers are
                                      19   served or sent.
                                      20         A party shall designate information disclosed at a hearing or trial as
                                      21   Confidential Information by requesting the court, at the time the information is
                                      22   proffered or adduced, to receive the information only in the presence of those
                                      23   persons designated to receive such information and court personnel, and to
                                      24   designate the transcript appropriately.
                                      25         The parties will use reasonable care to avoid designating any documents or
                                      26   information as Confidential Information that is not entitled to such designation or
                                      27   which is generally available to the public. The parties shall designate only that part
                                      28
                                                                                      -4-
                                                                  QUALIFIED PROTECTIVE ORDER
                                       1   of a document or deposition that is Confidential Information, rather than the entire
                                       2   document or deposition.
                                       3         4.     Disclosure and Use of Confidential Information
                                       4         Information that has been designated Confidential shall be disclosed by the
                                       5   receiving party only to Qualified Recipients. All Qualified Recipients shall hold
                                       6   such information received from the disclosing party in confidence, shall use the
                                       7   information only for purposes of this action and for no other action, and shall not
                                       8   use it for any business or other commercial purpose, and shall not use it for filing
                                       9   or prosecuting any patent application (of any type) or patent reissue or
                                      10   reexamination request, and shall not disclose it to any person, except as hereinafter
                                      11   provided. All information that has been designated Confidential shall be carefully
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   maintained so as to preclude access by persons who are not qualified to receive
      Los Angeles, CA 90071




                                      13   such information under the terms of this Order.
                                      14         In the event that any receiving party’s briefs, memoranda, discovery
                                      15   requests, requests for admission or other papers of any kind which are served or
                                      16   filed shall include another party’s Confidential Information, the papers shall be
                                      17   appropriately designated and shall be treated accordingly.
                                      18         All documents, including attorney notes and abstracts, which contain another
                                      19   party’s Confidential Information, shall be handled as if they were designated
                                      20   pursuant to paragraph 3.
                                      21         Documents, papers and transcripts filed with the court that contain any other
                                      22   party’s Confidential Information shall be filed under seal.
                                      23         5.     Qualified Recipients
                                      24         For purposes of this Order, the term Qualified Recipient means
                                      25         a.     Outside counsel of record for any party in this action, as well as
                                      26                employees of such counsel (excluding experts and investigators)
                                      27                assigned to and necessary to assist such counsel in the preparation and
                                      28                trial of this action;
                                                                                    -5-
                                                                   QUALIFIED PROTECTIVE ORDER
                                       1         b.     Representatives, officers, or employees of a party as necessary to
                                       2                assist outside counsel in the preparation and trial of this action;
                                       3         c.     Witnesses who testify by deposition or at trial who, if not a
                                       4                representative, officer, or employee of a party, shall be advised about
                                       5                the terms of this Order and that such Order is applicable to them in
                                       6                connection with their testimony and do not retain copies of
                                       7                Confidential Information;
                                       8         d.     Persons who were authors or recipients of the Confidential
                                       9                Information or previously had legal access to Confidential
                                      10                Information;
                                      11         e.     Technical Advisors, expert witnesses, or consultants engaged by a
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12                party to assist with the preparation and trial of this action provided
      Los Angeles, CA 90071




                                      13                such expert or consultant agrees in writing, in the form attached at
                                      14                Appendix A, to be bound by the terms of this Order;
                                      15         f.     Any designated arbitrator or mediator who is assigned to hear this
                                      16                matter, or who has been selected by the parties, and his or her staff,
                                      17                provided that such individuals agree in writing, in the form attached at
                                      18                Appendix A, to be bound by the terms of this Order;
                                      19         g.     Stenographers and videographers engaged to transcribe or record
                                      20                depositions conducted in this action provided that such individuals
                                      21                agree in writing, in the form attached at Appendix A, to be bound by
                                      22                the terms of this Order; and
                                      23         h.     The Court and its support personnel.
                                      24         6.     Nonparties
                                      25         Any nonparty who produces documents or other information in response to
                                      26   discovery requests or subpoenas in this litigation shall be entitled to the benefits
                                      27   and protections of this Order and shall be entitled to seek additional protections.
                                      28         The parties agree that they will treat Confidential Information produced by
                                                                                       -6-
                                                                  QUALIFIED PROTECTIVE ORDER
                                       1   nonparties according to the terms of this Order.
                                       2         Nonparties may challenge the confidentiality of Confidential Information by
                                       3   filing a motion to intervene and a motion to de-designate.
                                       4         7.       Inadvertent Failure to Designate
                                       5         In the event that a producing party inadvertently fails to designate any of its
                                       6   information pursuant to paragraph 3, it may later designate by notifying the
                                       7   receiving parties in writing. The receiving parties shall take reasonable steps to see
                                       8   that the information is thereafter treated in accordance with the designation.
                                       9         It shall be understood however, that no person or party shall incur any
                                      10   liability hereunder with respect to disclosure that occurred prior to receipt of
                                      11   written notice of a belated designation.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12         8.       Inadvertent Disclosure
      Los Angeles, CA 90071




                                      13         In the event of an inadvertent disclosure of another party’s Confidential
                                      14   Information to a non-Qualified Recipient, the party making the inadvertent
                                      15   disclosure shall promptly upon learning of the disclosure: (i) notify the person to
                                      16   whom the disclosure was made that it contains Confidential Information subject to
                                      17   this Order; (ii) make all reasonable efforts to preclude dissemination or use of the
                                      18   Confidential Information by the person to whom disclosure was inadvertently
                                      19   made including, but not limited to, obtaining all copies of such materials from the
                                      20   non-Qualified Recipient; and (iii) notify the producing party of the identity of the
                                      21   person to whom the disclosure was made, the circumstances surrounding the
                                      22   disclosure, and the steps taken to ensure against the dissemination or use of the
                                      23   information.
                                      24         9.       Challenge to Designation
                                      25         At any time after the delivery of Confidential Information, counsel for the
                                      26   party receiving the Confidential Information may challenge the designation of all
                                      27   or any portion thereof by providing written notice thereof to counsel for the party
                                      28   disclosing or producing the Confidential Information. If the parties are unable to
                                                                                      -7-
                                                                  QUALIFIED PROTECTIVE ORDER
                                       1   agree as to whether the confidential designation of discovery material is
                                       2   appropriate, the party receiving the Confidential Information shall certify to the
                                       3   Court that the parties cannot reach an agreement as to the confidential nature of all
                                       4   or a portion of the Confidential Information. Thereafter, the party disclosing or
                                       5   producing the Confidential Information shall have ten days from the date of
                                       6   certification to file a motion for protective order with regard to any Confidential
                                       7   Information in dispute. The party producing the Confidential Information shall
                                       8   have the burden of establishing that the disputed Confidential Information is
                                       9   entitled to confidential treatment.     If the party producing the Confidential
                                      10   Information does not timely file a motion for protective order, the Confidential
                                      11   Information in dispute shall no longer be subject to confidential treatment as
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   provided in this Order. All Confidential Information is entitled to confidential
      Los Angeles, CA 90071




                                      13   treatment pursuant to the terms of this Order until and unless the parties formally
                                      14   agree in writing to the contrary, a party fails to timely move for a protective order,
                                      15   or a contrary determination is made by the Court as to whether all or a portion of
                                      16   designated Confidential Information is entitled to confidential treatment.
                                      17         10.    Conclusion of Action
                                      18         At the conclusion of this action, including through all appeals, each party or
                                      19   other person subject to the terms hereof shall be under an obligation to destroy or
                                      20   return to the producing party all materials and documents containing Confidential
                                      21   Information and to certify to the producing party such destruction or return. Such
                                      22   return or destruction shall not relieve said parties or persons from any of the
                                      23   continuing obligations imposed upon them by this Order.
                                      24         The provisions of this paragraph shall not be binding on the United States,
                                      25   any insurance company, or any other party to the extent that such provisions
                                      26   conflict with applicable Federal or State law. The Department of Justice, any
                                      27   insurance company, or any other party shall notify the producing party in writing
                                      28
                                                                                    -8-
                                                                  QUALIFIED PROTECTIVE ORDER
                                       1   of any such conflict it identifies in connection with a particular matter so that such
                                       2   matter can be resolved either by the parties or by the Court.
                                       3            11.   Jurisdiction to Enforce Protective Order
                                       4            After the termination of this action, the Court will continue to have
                                       5   jurisdiction to enforce this Order.
                                       6            12.   Modification of Protective Order
                                       7            This Order is without prejudice to the right of any person or entity to seek a
                                       8   modification of this Order at any time either through stipulation or Order of the
                                       9   Court.
                                      10            13.   Confidentiality of Party’s Own Documents
                                      11            Nothing herein shall affect the right of the designating party to disclose to its
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   officers, directors, employees, attorneys, consultants or experts, or to any other
      Los Angeles, CA 90071




                                      13   person, its own information. Such disclosure shall not waive the protections of this
                                      14   Protective Order and shall not entitle other parties or their attorneys to disclose
                                      15   such information in violation of it, unless by such disclosure of the designating
                                      16   party the information becomes public knowledge. Similarly, the Protective Order
                                      17   shall not preclude a party from showing its own information, including its own
                                      18   information that is filed under seal by a party, to its officers, directors, employees,
                                      19   attorneys, consultants or experts, or to any other person.
                                      20            14.   Compulsory Disclosure to Third Parties
                                      21            If any receiving party is subpoenaed in another action or proceeding or
                                      22   served with a document or testimony demand or a court order, and such subpoena
                                      23   or demand or court order seeks Confidential Information, including Confidential
                                      24   Health Information of a producing party, the receiving party shall give prompt
                                      25   written notice to counsel for the producing party and allow the producing party an
                                      26   opportunity to oppose such subpoena or demand or court order prior to the
                                      27   deadline for complying with the subpoena or demand or court order.                    No
                                      28   compulsory disclosure to third parties of information or material exchanged under
                                                                                       -9-
                                                                     QUALIFIED PROTECTIVE ORDER
                                       1   this Order shall be deemed a waiver of any claim of confidentiality, except as
                                       2   expressly found by a court or judicial authority of competent jurisdiction.
                                       3         15.    Binding Effect
                                       4         This Order shall be binding upon the parties and their attorneys, successors,
                                       5   executors, personal representatives, administrators, heirs, legal representatives,
                                       6   assigns, subsidiaries, divisions, employees, agents, independent contractors, or
                                       7   other persons or organizations over which they have control.
                                       8         IT IS SO ORDERED.
                                       9
                                           DATED: May 10, 2019
                                      10

                                      11                                                   Manuel L. Real
Gordon Rees Scully Mansukhani, LLP




                                                                                           United States District Judge
  633 West Fifth Street, 52nd Floor




                                      12
      Los Angeles, CA 90071




                                      13

                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                                    -10-
                                                                  QUALIFIED PROTECTIVE ORDER
                                       1

                                       2

                                       3

                                       4

                                       5

                                       6

                                       7

                                       8                          UNITED STATES DISTRICT COURT
                                       9                         CENTRAL DISTRICT OF CALIFORNIA
                                      10
                                           SANJIV GOEL M.D., INC.,            )    CASE NO. 2:19-cv-03333-R-PLA
                                      11                                      )    Judge: Manual L. Real
Gordon Rees Scully Mansukhani, LLP




                                                                   Plaintiff, )
  633 West Fifth Street, 52nd Floor




                                      12                                      )
                                                 vs.                          )    APPENDIX A - PROTECTIVE
      Los Angeles, CA 90071




                                      13                                      )    ORDER UNDERTAKING
                                           AETNA LIFE INSURANCE
                                      14   COMPANY; AETNA HEALTH OF ))
                                           CALIFORNIA INC.; and DOES 1
                                      15   through 10, inclusive,             )
                                                                              )
                                      16                          Defendants. )
                                                                              )
                                      17                                      )
                                                                              )
                                      18

                                      19

                                      20         I,                                           , declare that:
                                      21         1.    My address is                                                    . My
                                      22   current employer is                                                   . My current
                                      23   occupation is                                                    .
                                      24         2.    I have received a copy of the Qualified Protective Order in this action.
                                      25   I have carefully read and understand the provisions of the Qualified Protective
                                      26   Order.
                                      27

                                      28
                                                                                  -11-
                                                                  QUALIFIED PROTECTIVE ORDER
                                       1         3.     I will comply with all of the provisions of the Qualified Protective
                                       2   Order and agree to be bound by the Qualified Protective Order. I will hold in
                                       3   confidence, will not disclose to anyone not qualified under the Qualified Protective
                                       4   Order, and will use only for purposes of this action any Confidential Information
                                       5   or information designated as “Confidential” that is disclosed to me.
                                       6         4.     Promptly upon termination of the relevant action, I will either return
                                       7   in full to the outside counsel for the party by whom I am employed or completely
                                       8   destroy all documents and things designated as “Confidential” that came into my
                                       9   possession, and all documents and things that I have prepared relating thereto.
                                      10         5.     I understand that the obligations of this undertaking and the provisions
                                      11   of the Qualified Protective Order continue past the termination of the action.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12         6.     I hereby submit to the jurisdiction of this Court for the purpose of
      Los Angeles, CA 90071




                                      13   enforcement of the Qualified Protective Order in this action.
                                      14         I declare under penalty of perjury that the foregoing is true and correct.
                                      15

                                      16                                   Signature
                                      17                                   Date
                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                                   -12-
                                                                  QUALIFIED PROTECTIVE ORDER
